PER CURIAM.
Appellant Edith Smith brings two separate errors to our attention. First, her two convictions and sentences for possession of marijuana must be vacated. In each instance it is undisputed that these involved the same undivided quantity of marijuana as did the two sale charges. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988); Dukes v. State, 528 So.2d 531 (Fla. 2d DCA 1988). Second, court costs were assessed without prior notice, thus requiring us to strike this provision of the judgment and sentence. Wood v. State, 544 So.2d 1004 (Fla.1989).
The judgments and sentences for sale of marijuana are affirmed.
CAMPBELL, C.J., and RYDER and DANAHY, JJ., concur.